Citation Nr: 1550795	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  03-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2. Entitlement to service connection for hypertension (HTN).

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to service connection for a right eye disorder, to include residuals of a hordeolum of the eyelid.

5. Entitlement to service connection for arthritis of the cervical spine.

6. Entitlement to service connection for arthritis of the right knee.

7. Entitlement to service connection for arthritis of the hands.

8. Entitlement to service connection for arthritis of the wrists.

9. Entitlement to service connection for arthritis of the elbows.

10. Entitlement to service connection for arthritis of the right shoulder.

11. Entitlement to service connection for fibromyalgia.

12. Entitlement to service connection for residuals of anthrax vaccine.

13. Entitlement to service connection for tinnitus.

14. Entitlement to service connection for a urinary tract infection.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1985 to January 1986 and served on active duty from January 1987 to January 1989.  She had additional inactive duty training (INACDUTRA) at various times prior to separation in October 2000.

This appeal ensued following an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held in February 2010 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of that hearing is of record.  In May 2010, the Board remanded the issues then on appeal for additional development.

In March 2012, the Board denied entitlement to service connection for PTSD, hiatal hernia, HTN, sleep disorder, a right eye disorder, and arthritis of the cervical spine, right knee, feet, hands, wrists, elbows, and right shoulder.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (USCAVC or Court).  A Memorandum Decision was received in February 2014 vacating the Board's March 2012 decision as to these matters.  The claims were again remanded by the Board in August 2014 for additional development, to include obtaining treatment records and additional medical examinations.  

The issues of entitlement to service connection for hypertension, a sleep disorder, a right eye disorder, arthritis of the cervical spine, arthritis of the right knee, arthritis of the hands, arthritis of the wrists, arthritis of the elbows, arthritis of the right shoulder, fibromyalgia, and a urinary tract infection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran's hiatal hernia is etiologically related to her active service.

2.  The preponderance of the evidence fails to establish that the Veteran has residuals of her anthrax vaccine that are etiologically related to her active service.

3.  Tinnitus was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's left ear hearing loss is etiologically related to his active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a hiatal hernia have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for the establishment of service connection for residuals of anthrax vaccine have not been met.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2015).

3.  Tinnitus was not incurred in or aggravated by active duty; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process; however, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in June 2003 that informed her of the requirements needed to establish entitlement to service connection.  In accordance with the requirements of VCAA, the June 2003 letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter and was considered upon readjudication in supplemental statements of the case.  The Veteran was informed in a March 2006 letter as to disability ratings and effective dates if any of her claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence as to the issues addressed in this decision.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, Social Security Administration records, VA examinations, and the Veteran's statements.

As noted above, these claims were remanded in August 2014 for additional VA examinations.  Regarding the claims decided herein, examinations and opinions were provided in May 2012, June 2013, and March 2015.  As discussed below, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced providers who had thoroughly reviewed the Veteran's claims file.  

The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Law and Analysis

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  

In other words, the Veteran may be eligible for benefits as a Veteran based on any period of ACDUTRA where she was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2015); Harris v. West, 13 Vet. App. 509 (2000); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA and INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Tinnitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A. Hiatal Hernia

During the March 2015 VA examination, the examiner noted that the Veteran's esophageal condition (gastroesophageal reflux disease or GERD) was diagnosed by endoscopy at the VA Medical Center in 2000.  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran noted frequent indigestion and stomach, liver, or intestinal trouble on her January 1986 medical history report; and resolved gastritis and gastroenteritis was reported in the "physician's summary" on the back of the report.  Her abdomen and viscera, which included any hernia, were normal on examination in January 1986.  According to her January 1989 discharge medical history report, the Veteran had frequent indigestion during her recent pregnancy; her abdomen and viscera were normal on medical examination in January 1989.  The Board finds that the requirements for Shedden element (2) have been met. 

The Board finds, however, that the Veteran's claim fails on Shedden element (3), evidence of a nexus.  Service Department medical history reports dated in August 1990, July 1993, and March 1994 do not contain any complaints of gastrointestinal disability, and associated medical evaluations were all normal for abdomen and viscera.  GERD was diagnosed in June 2000.  A hiatal hernia was noted in Bailey Chiropractic records dated in January 2006.

The Veteran testified at her February 2010 hearing that she was treated for a hiatal hernia during reserve service in 1998.

During the VA examination in March 2015, the examiner reviewed the claims file including the Veteran's service treatment records.  A summary of the pertinent medical evidence, including the findings of an October 1995 upper gastrointestinal (GI) series X-ray examination, were provided.  Although in the body of the examination report the examiner noted a date of diagnosis of hiatal hernia in 1987, no report indicating a diagnosis in 1987 was included in the provided summary of the medical evidence.  In a subsequent medical opinion, the examiner found that it was less likely than not that the Veteran's hiatal hernia was incurred in service.  The rationale was that there was no evidence of a hiatal hernia diagnosed during active duty and that the October 1995 X-ray study did not reveal the condition.  I t was noted that a VA endoscopy in 2000 included a diagnosis of hiatal hernia.

Based on the above, the Board finds that service connection is not warranted.  Although the Veteran claimed that she was treated for a hiatal hernia in 1998, the first evidence of a diagnosis of a chronic condition, GERD, was provided in June 2000 and medical evidence of a hiatal hernia is not shown prior to 2000, over a decade after she was discharged from active duty.  Additionally, the Veteran does not allege that a hiatal hernia developed or was aggravated as a result of an actual injury or event during a period of INACDUTRA.  

The Board notes that the Veteran is competent to report the onset of gastrointestinal symptoms during military reserve service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, the diagnosis and etiology of an esophageal condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Opinions as to hiatal hernia diagnoses and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board acknowledges that Veteran is competent to report symptoms of pain, there is no indication that she is competent to etiologically link any reported in-service symptoms to her military service or any incident during service.  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board places significant value on the opinion of the VA examiner who evaluated the Veteran's condition in March 2015 and found it less likely than not that the Veteran's hiatal hernia was incurred in or caused by service.  

B. Residuals of Anthrax Vaccine

The Veteran contends that she has residuals of the anthrax vaccine she received during military reserve service.  

The Veteran's treatment records include a May 1999 entry indicating that she was given the anthrax vaccine two weeks prior and that her arm was swollen and red.  She received the second shot after that report.  Her anthrax vaccination report shows that she received a total of four vaccinations.  

In June 2004, the Veteran was treated for facial twitching and was evaluated for seizures.  The Veteran reported that she began having similar "spells" in 1999 just after her anthrax vaccination.  The Veteran was diagnosed with atypical neuromuscular syndrome.  No additional comments were provided as to etiology.  

During the February 2010 Travel Board hearing, the Veteran stated that she became "violently ill" after the fourth anthrax shot.  

During the July 2010 VA examination, the examiner noted the Veteran's reported a history of receiving four of the series of six anthrax vaccinations.  With the first, she stated that she had a large lump on her arm and fever.  Although she reported doing well with both the second and third shots, she said the fourth caused swelling in the lips, trouble swallowing, a swollen arm, and allergic reaction that took one to two days to resolve.  She claimed that since then she believed her arthritis has worsened.  The VA examiner found that the Veteran did not have residuals of the anthrax vaccine and opined that it less likely that she had residuals of the anthrax vaccine that were related to service.  The rationale was that the service medical records are silent with regards to illness due to anthrax vaccine and negative for complaints, diagnosis, or treatment of any chronic condition.

During the VA examination in May 2012, the examiner noted that the Veteran's treatment records reported that she was experiencing nausea, vomiting, chills, and headache after the second anthrax vaccine received in May 1999.  However, there is no indication of any chronic residuals of the anthrax vaccine.  A March 2015 VA medical opinion also cited a VA War Related Illness and Injury Center public health statement noting that a review of over 716,000 active duty service members showed anthrax vaccination did not increase risk of disability.  It was noted that a review of the medical literature revealed no link in the pathogenesis of fibromyalgia with vaccinations.

Based on the evidence of record, the Board finds that there is no competent evidence of a current disability related to the Veteran's anthrax vaccination and the claim must be denied.  See Brammer, 3 Vet. App. at 225.  The Board notes that the Veteran contends that her fibromyalgia is related to the anthrax vaccination.  However, as that disability is developed as a separate issue, it will be separately addressed.  

C. Tinnitus

As noted during the March 2015 VA examination, the Veteran has a current diagnosis of tinnitus.  Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records are absent of complaints or treatment for tinnitus.  However, in affording the benefit of the doubt to the Veteran, the Board finds that in-service noise exposure is consistent with her reported duties as a boatswain's mate.  Accordingly, the requirements of Shedden element (2) have been met.

During the February 2010 Travel Board hearing, the Veteran reported exposure to loud noises from the pneumatic tools she used as a boatswain mate.  She stated that she was exposed to "lots of loud noises" and she "couldn't even hear [her]self think."  

During the March 2012 VA examination, the examiner reviewed the Veteran's claims file and took a history from the Veteran.  The Veteran reported that the onset of tinnitus was during active duty with no triggering incident.  The examiner found that the Veteran's tinnitus was at least as likely as not associated with her diagnosed hearing loss and was less likely than not related to military noise exposure.  The rationale was that there were no significant changes in hearing thresholds noted during service when comparing the induction and separation physicals.  

During the VA examination in June 2013, the Veteran reported that she was unsure of the onset time of her tinnitus but stated that it was intermittent bilaterally.  The examiner reviewed the Veteran's claims file and opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The rationale was that normal hearing was noted through service with no significant change in thresholds for either ear.  

During the VA examination in March 2015, the examiner reviewed the Veteran's claims file and took a history from the Veteran.  The Veteran reported that "she has always had it" when asked about the onset of her tinnitus.  She stated that she was exposed to noise in service, including machinery noise, power tools, and hydro blasting noise while reconditioning submarines.  She indicated that she used hearing protective devices in service.  She denied any civilian noise exposure after service discharge.  The examiner opined that the Veteran's tinnitus was less likely than not related to service.  The rationale was that the Veteran's induction and separation examinations both indicated that her hearing was well within normal limits and there was no shift in hearing from induction to separation in either ear.  

Based upon the evidence of record, the Board finds that tinnitus was not manifest in service and is not shown to have developed as a result of an established event, injury, or disease during service, to include in-service noise exposure.  The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of tinnitus.  Although in statements in support of her claim the Veteran reported she had experienced symptoms of tinnitus since service, her statements as to a continuity of symptoms with an inservice onset are found to be inconsistent with her reports of medical history dated in January 1986 and January 1989 denying hearing loss and ear trouble.  Her statements are not credible as to this fact.  She was also inconsistent as to reports of the onset of tinnitus, at separate times reporting she did not know when it started, that she "always" had it, or that it started in service.  As such, continuity of symptomatology is not shown and service connection under 38 C.F.R. § 3.303(b) is not warranted.

Similarly, the evidence in the claims file does not demonstrate that her tinnitus was manifest within one year of service connection to warrant presumptive service connection under 38 C.F.R. § 3.307.

While the Veteran's report of military noise exposure is consistent with the circumstances of her service, the Board finds that the March 2012, June 2013, and March 2015 VA audiology opinions in this case are persuasive.  The examiners noted the Veteran's hearing upon entrance and separation from service, noted the reports of in-service noise exposure, and the reported denial of post-service noise exposure.  The examiners found the Veteran's tinnitus was less likely related to service.  The provided VA opinions are shown to have been based upon adequate examinations of the Veteran and a substantially complete review of the evidence of record.  The examiners are shown to have adequately considered the evidence of record as to symptom manifestation and reported noise exposure.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has not submitted any contrary competent evidence.  Her own statements as to etiology are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)

The persuasive evidence of record in this case demonstrates that the Veteran's tinnitus was not incurred as a result of service.  Therefore, the Board finds that the claim for entitlement to service connection for tinnitus must be denied.

III. Conclusion

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hiatal hernia, residuals of the anthrax vaccine, and tinnitus.  The preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a hiatal hernia is denied. 

Service connection for residuals of anthrax vaccine is denied. 

Service connection for tinnitus is denied. 


REMAND

Unfortunately, an additional remand is required before the remaining claims can be resolved.  

Regarding the Veteran's claim for service connection for hypertension, the March 2015 VA examiner relied in part on the fact that there was no current diagnosis of hypertension at the time of the examination.  However, as noted above, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim in December 2000 and the examiner noted that she was on medication for hypertension as recently as 2009.  As such, the examiner must provide an addendum opinion as to the etiology of hypertension requiring medication for any identifiable period of time during this appeal.

Regarding the Veteran's right eye condition, the examiner failed to provide an opinion regarding etiology.  As such, an opinion should be requested.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand compliance is required).

Regarding the Veteran's fibromyalgia claim, the March 2015 VA examiner found that the condition was less likely than not related to the Veteran's anthrax vaccination.  However, the Veteran is not precluded from asserting direct service connection and has, indeed, attributed her fibromyalgia to her in-service back injury.  See, e.g., August 2009 Appellate Brief and June 2000 VA Medical Record.  The Veteran's service treatment records indicate that she injured her back in March 1987 (during active duty) and was involved in a motor vehicle accident in 1989 (after discharge).  As the Veteran was in the reserves until October 2000, an injury sustained during a period of INACDUTRA is still subject to service connection.  As such, an addendum opinion should be requested regarding direct service connection.  

Regarding the Veteran's claims for a sleep disorder, arthritis of the cervical spine, right knee, hands, wrists, elbows, and right shoulder an addendum opinion should be requested regarding whether each condition is secondary to the Veteran's fibromyalgia, if service connection for fibromyalgia is warranted.  The examiner should note the July 2010 VA examiner's contention that each condition was related to her fibromyalgia. 

Finally, with respect to the Veteran's claimed urinary tract infections, the March 2015 VA examiner found they were less likely than not related to service because there was no evidence of chronic urinary tract infections in service.  The examiner failed to note the treatment for a urinary tract infection in March 1988 with suspicions of pyelonephritis and the January 1989 report of medical history noting "several UTI's".  An addendum opinion should be obtained addressing this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2015 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should indicate that he/she reviewed the claims file, including a copy of this remand.  

a)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension, as diagnosed during the appeal period, had its onset in service or is otherwise etiologically related to her active service.  An explanation must be provided if it is determined that a valid diagnosis of hypertension was not warranted at any time during the appeal period. 

b)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right eye condition had its onset in service or is otherwise etiologically related to her active service.

c)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed fibromyalgia had its onset in service or is otherwise etiologically related to her active service or an injury during a period of INACDUTRA, to include her in-service (March 1987) back injury.  

If service connection is found warranted for the Veteran's fibromyalgia, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that: The Veteran's claimed sleep disorder, arthritis of the cervical spine, arthritis of the right knee, arthritis of the hands, arthritis of the wrists, arthritis of the elbows, or arthritis of the right shoulder were caused by OR aggravated by her fibromyalgia;

The examiner must discuss the July 2010 VA opinion.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d)  The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's urinary tract infections had their onset in service or is otherwise etiologically related to her active service, to include in-service complaints of UTI's and service medical records showing treatment for a UTI.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


